Citation Nr: 1533554	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  07-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease with bilateral upper extremity paresthesias (also claimed as spondylosis, nerve root impact, C3 to C4 hypertrophy, spinal stenosis and upper spine injury).   

2.  Entitlement to a higher initial rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral lower extremity paresthesias (also claimed as low back pain, lumbago, and spinal stenosis), rated 10 percent disabling prior to December 5, 2011, and 20 percent disabling from December 5, 2011.  

3.  Entitlement to a higher initial rating for left hip gluteus medius strain (claimed as left hip pain), rated noncompensably (0 percent) disabling prior to December 5, 2011, and 10 percent disabling, from December 5, 2011.

4.  Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD) with dysphagia (also claimed as gastroenteritis), rated noncompensably (0 percent) disabling prior to August 30, 2010, and 10 percent disabling, from August 30, 2010.

5.  Entitlement to a higher initial rating for chronic sinusitis, rated noncompensably (0 percent) disabling prior to December 5, 2011, and 10 percent disabling, from December 5, 2011.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to December 5, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1986 to December 2006.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in part, granted the Veteran service connection for a cervical spine disability and assigned that disability a 20 percent rating, granted service connection for a lumbar spine disability and assigned that disability a 10 percent rating, granted service connection for a left hip disability and assigned that disability a noncompensable rating, granted service connection for GERD and assigned that disability a noncompensable rating, and granted service connection for a sinus disability and assigned that disability a noncompensable rating, all effective January 1, 2007.

By rating decision dated October 2010, the RO increased the rating assigned the GERD to 10 percent, effective August 30, 2010.  By rating decision dated March 2012, the RO increased the ratings assigned the lumbar spine disability, left hip disability and sinusitis to 20 percent, 10 percent and 10 percent, respectively, effective December 5, 2011.  

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in June 2012.  Thereafter, VA was unable to produce a transcript of the hearing so it offered the Veteran another opportunity to testify at a hearing.  The Veteran declined.  

In February 2013, the Board remanded these claims to the RO for additional development.  At the time, the appeal involved other claims, including entitlement to service connection for memory loss, myalgia and myositis, residuals of right scalp prurigo nodule removal (claimed as precancerous growth excision), and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), stress, depression and anxiety, and entitlement to a higher initial rating for migraines.  The Board granted these claims and, in a rating decision dated February 2013, the RO effectuated the Board's decision.  These claims are thus no longer before the Board for appellate review.   

Since then, in multiple written statements, the Veteran asserts that his service-connected disabilities, particularly his lumbar spine disability, precludes him from working, thereby raising a derivative claim of entitlement to a TDIU as a component of the higher initial rating claims already on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has included a claim of entitlement to a TDIU as an issue on appeal, but only prior to December 5, 2011, before the RO assigned the Veteran a combined disability rating of 100 percent.  

In its prior Remand, the Board referred to the Agency of Original Jurisdiction (AOJ) a raised claim for special monthly compensation (SMC) based on the loss of use of Muscle Group XVII, to include loss of use of both buttocks.  Since then, the AOJ has not acted in response.  Accordingly, with greater urgency, the Board again refers this raised claim to the AOJ for appropriate action, to include adjudication.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both the Veteran's physical claims file and the electronic records.   

The issues of entitlement to higher initial ratings for cervical spine, lumbar spine and left hip disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran exhibited most of the same digestive system symptoms during both periods of time at issue in this appeal, but less frequently during the first period of time.  

2.  Prior to August 30, 2010, the Veteran's digestive system disability manifested as heartburn, dysphagia, regurgitation and reflux, intermittently not persistently, resulting in several attacks yearly but not considerable or severe impairment of health.

3.  Since August 30, 2010, the Veteran's digestive system disability has manifested as heartburn, dysphagia, regurgitation, reflux, vomiting, nausea and sleep disturbances, resulting in moderate not considerable or severe impairment of health.

4.  Prior to December 5, 2011, x-rays confirmed sinus abnormalities and the Veteran received treatment for respiratory system complaints, including pain, headaches and purulent discharge, variously diagnosed including as sinusitis.  

5.  Since December 5, 2011, the Veteran has experienced between three and six non-incapacitating episodes of sinusitis yearly, characterized by headaches, pain and purulent discharge.  

6.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's digestive and respiratory system disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent rating for GERD with dysphagia (also claimed as gastroenteritis), prior to August 30, 2010, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.113, 4.114, Diagnostic Codes (DCs) 7399-7346 (2014). 

2.  The criteria for entitlement to an initial rating in excess of 10 percent for GERD with dysphagia (also claimed as gastroenteritis), from August 30, 2010, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.113, 4.114, DCs 7399-7346 (2014). 

3.  The criteria for entitlement to an initial 10 percent rating for chronic sinusitis, prior to December 5, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.97, DC 6513 (2014). 

4.  The criteria for entitlement to an initial rating in excess of 10 percent for chronic sinusitis, from December 5, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, DC 6513 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, of which portion of the evidence the claimant is to provide and of which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records VA should obtain on his behalf, or that the VA examinations he underwent during the course of this appeal are inadequate to decide these claims.  (The Board ordered additional VA examinations after the Veteran claimed his disabilities had worsened following the initial examinations.)  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 


II.  Analysis

The Veteran is alleging entitlement to higher initial ratings for his digestive and respiratory system disabilities.  He seeks 30 percent ratings for each disability. 

According to the Veteran's written statements dated May 2007 and April 2009 and his spouse's dated September 2006 and July 2012, he has been on daily medication for GERD since 1991 and, if he skips it, he suffers an attack of dysphagia, intense stomach and substernal pain, heartburn, acid reflux and regurgitation.  Allegedly, when this occurs, he becomes extremely limited in functioning and the attack, rather than work, becomes his focus. 

According to the same statements, the Veteran experiences episodes of respiratory illness, including sinusitis (causing breathing difficulties and headaches), many times yearly, sometimes resulting in the loss of work.  Allegedly, these episodes tend to last for months and require medication, which the Veteran feels he has been taking constantly for years.  Allegedly, the medications the Veteran takes for all of his disabilities, including the sinusitis, sometimes incapacitates him.  He refers to 2006 x-rays showing sinus disease and other evidence showing continued treatment for such disease.  

The Veteran has submitted other lay statements in support of his appeal, including from other family members, a physical therapist and acquaintances, but these statements focus primarily on the Veteran's musculoskeletal disabilities and mental health; none mentions either disability at issue in this decision.  

A.  Schedular

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

All reasonable doubt regarding any issue material to a claim is to be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

1.  GERD

The RO has rated the Veteran's digestive system disability (GERD) as 0 percent disabling prior to August 30, 2010 and as 10 percent disabling from August 30, 2010, pursuant to DCs 7399-7346, by analogy to hiatal hernias.  See 38 C.F.R. 
§ 4.20 (2014) (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  The medical record includes multiple digestive system diagnoses, including GERD and gastroenteritis, the latter condition resolved since 2006.  The Veteran's GERD is affecting his digestive system, including his stomach, and, according to him, causing most of the same symptoms associated in the Rating Schedule with a hiatal hernia.  Indeed, in October 2008, R. Vogt, M.D., characterized the Veteran's digestive system disability as GERD or possible hiatal hernia.  Therefore, DC 7346, which governs ratings of hiatal hernias, is the most closely analogous DC.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2014).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, inclusive, are not to be combined with each other.  Rather, a single rating is to be assigned under the DC reflecting the predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114 (2014).

Here, to be assigned a 30 percent rating for his digestive system disability under DC 7346, as is sought, the Veteran must show that he suffers from persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  To be assigned a 10 percent rating for this disability, the evidence must show that the Veteran has two or more of the symptoms for the 30 percent rating - but of less severity.  38 C.F.R. § 4.114, DC 7346 (2014).  The maximum rating assignable for this disability is 60 percent, requiring symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

a.  Prior to August 30, 2010

The RO determined that the Veteran's digestive system disability differed in severity during the course of this appeal.  However, the Veteran's service and post-service treatment records, statements, and a VA examination report, all of which include histories of intermittent but continuous digestive system complaints since service, show that he exhibited most of the same digestive system symptoms during both periods of time at issue in this appeal, albeit less frequently during the first period.  

A report of VA examination conducted in November 2006 confirms that the Veteran had been receiving regular treatment for epigastric distress (sometimes reported as "stomach issues"), including reflux, intermittent not persistent, initially attributed to gastroenteritis, but then diagnosed as GERD and dysphagia.  Such treatment included medication and guidance on following the proper diet.  At that point, he was not experiencing any hematemesis, hemoptysis, weight loss or gain, or alternating constipation and diarrhea  

According to Dr. Vogt, as of October 2008, the Veteran was experiencing several episodes of GERD yearly.  Such episodes reportedly included dysphagia and regurgitation and extreme pyrosis when lying down or eating acidic foods.  

Given that, prior to August 30, 2010, the Veteran's digestive system disability manifested as two or more of the symptoms required for a 30 percent rating for such disability under DC 7346, a 10 percent rating may be assigned that disability.  This disability clearly required medication, as alleged, but neither the VA examiner who evaluated the Veteran in 2006, nor Dr. Vogt noted such symptoms as persistently recurring.  Rather, they described them as intermittent, meaning occurring occasionally (three times yearly).  There is no evidence of record, including any contemporaneous lay statements, indicating that they caused considerable or severe impairment of health.  Accordingly, a schedular rating in excess of 10 percent may not be assigned under DC 7346, prior to August 30, 2010.  

b.  Since August 30, 2010

According to reports of VA examinations conducted in August 2010, December 2011 and May 2013, since August 30, 2010, the Veteran's digestive system disability has worsened, but not to the extent that it warrants the assignment of a rating in excess of 10 percent.  It now manifests as heartburn, dysphagia, regurgitation, reflux, vomiting, nausea and sleep disturbances, resulting in moderate not considerable or severe impairment of health.

During any given time from August 30, 2010 on, the Veteran's GERD caused at least two of the symptoms noted for a 30 percent rating under DC 7346.  For instance, during the August 2010 VA examination, the Veteran reported episodes of GERD four or five times yearly, during which he experienced not only heartburn, but also regurgitation.  He denied weight changes, a loss of appetite and bloody stools and indicated that he had not undergone related testing for this condition.  The VA examiner confirmed that the Veteran's GERD initially manifested in 2001 and required daily medication.  

In December 2011, the Veteran reported the same symptoms in addition to periodic nausea, but indicated that the symptoms were more severe.  Allegedly, they still required daily medication and also the use of TUMS thrice weekly.  The examiner confirmed the presence of GERD.  

In May 2013, the Veteran reported all of the symptoms noted above in addition to reflux, sleep disturbances (four or more times yearly) and vomiting (mild, four times yearly).  He also reported that the nausea was no longer periodic, but rather recurrent.  The examiner noted that the Veteran had been experiencing moderate symptoms of GERD since service, symptoms that had no impact on his work or capacity for gainful employment.  

Again, given that, since August 30, 2010, the Veteran's digestive system disability has manifested as two or more of the symptoms required for a 30 percent rating for such disability under DC 7346, the RO properly assigned that disability a 10 percent rating.  This disability clearly continued to require daily medication, as alleged, but none of the VA examiners who evaluated the Veteran from 2010 to 2013, described the Veteran's digestive system symptoms as persistently recurring, causing considerable or severe impairment of health.  Rather, and even though the Veteran reported associated vomiting (one of the symptoms noted in the criteria for a 60 percent rating), the most recent VA examiner described the symptoms as moderate with no impact on employment.  Accordingly, a schedular rating in excess of 10 percent may not be assigned the Veteran's GERD under DC 7346, from December 30, 2010.

2.  Sinusitis

The RO has rated the Veteran's chronic sinusitis as 0 percent disabling prior to December 5, 2011, and as 10 percent disabling, from December 5, 2011, pursuant to DC 6513.  DC 6513, which governs ratings of chronic maxillary sinusitis and is subject to the General Rating Formula for Sinusitis, provides that a 0 percent rating is assignable for sinusitis detected by x- ray only.  A 10 percent rating is assignable for sinusitis with one or two incapacitating episodes yearly requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assignable for sinusitis with three or more incapacitating episodes yearly requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. 
§ 4.97, DC 6513 (2014).

a.  Prior to December 5, 2011

The RO determined that the Veteran's respiratory system disability differed in severity during the course of this appeal, shown by x-rays only during the first period of the appeal.  However, according to the Veteran's service and post-service private treatment records in the claims file, since service, including during the first period of the appeal, the Veteran regularly sought treatment for respiratory complaints (headaches, pain and purulent discharge), frequently attributed to sinusitis.  

According to a report of VA examination conducted in November 2006, testing indeed showed sinus abnormalities early on, including left maxillary and sphenoid mucosal thickening and a mild deviated septum and turbinitis.  According to the November 2006 examiner, at that time, the Veteran's sinusitis was episodic ("comes and goes...sometimes more, sometimes less"), mild, involving congestion, but not breathing difficulties or bleeding, and necessitating a rare use of antibiotics, but not surgery or emergency room visits.  Indeed, private treatment records dated from 2006 to 2008 confirm this finding, but show that the Veteran was experiencing other sinus-related symptoms, including facial pain, maxillary tooth pain, headaches, sneezing, a runny nose and purulent nasal discharge.    

According to a report of VA examination conducted in August 2010, the Veteran's sinusitis initially manifested in 1993 and, during the last year, caused a 20-day episode, during which a doctor prescribed antibiotics.  His symptoms during this time period included a stuffy nose, purulent drainage from the nose and a sore throat.  

During this time period, neither the Veteran, nor any medical professional identified the number of incapacitating episodes of sinusitis that manifested.  The Board thus cannot determine whether the Veteran experienced between three and six yearly as the rating schedule requires.  However, it is clear that, in addition to x-rays detecting the condition beginning in 2006, the Veteran sought treatment therefor on multiple occasions from 2006 to 2008 and medical professionals recorded respiratory symptoms and diagnosed sinusitis.  As this condition was detected by more than x-rays, a 10 percent rating may be assigned the sinusitis under DC 6514.   

A schedular rating in excess of 10 percent may not be assigned the sinusitis, however, as there is no evidence of record indicating that, prior to December 5, 2011, the Veteran experienced more than six non-incapacitating episodes of sinusitis.  Moreover, the Veteran has denied ever having experienced incapacitating episodes of sinusitis.  

b.  Since December 5, 2011

According to medical histories obtained during December 2011 and May 2013 VA examinations, since December 5, 2011, the Veteran's sinusitis has become more frequent, involving the same symptoms noted above, reportedly manifesting three to four times yearly and necessitating antibiotics for four weeks each episode.  

In December 2011 and May 2013, the VA examiners confirmed the number of yearly episodes of sinusitis but characterized them as non-incapacitating, not requiring prolonged antibiotic treatment.  Indeed, although treatment records confirm some use of antibiotics for bronchitis, they do not confirm prolonged (four to six weeks) antibiotic treatment for sinusitis on four occasions during any 12-month period.  Moreover, during the December 2011 examination, the Veteran denied incapacitating episodes of sinusitis.  

In May 2013, the VA examiner noted that, although the Veteran reported having missed two to three days of work due to sinus infections in 2012 before his job terminated, the sinusitis has no impact on the Veteran's capacity for gainful employment.   

Given that, since December 5, 2011, the Veteran has experienced between three and six non-incapacitating episodes of sinusitis yearly, characterized by headaches, pain and purulent discharge, the RO appropriately assigned the sinusitis a 10 percent rating.    

B.  Extraschedular 

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

In this case, it is unclear if the Veteran is raising the question of whether he is entitled to higher initial ratings for his digestive and respiratory system disabilities on an extraschedular basis.  He reports that attacks of related symptoms impact working, but does not claim marked interference with employment.  In addition, during the course of this appeal, he has frequently blamed his musculoskeletal and neurological disabilities on his unemployability.  Regardless, a referral for extraschedular consideration is unnecessary.  

The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's digestive and respiratory system disabilities.  Not only do the criteria contemplate all related symptomatology, but also the severity and frequency of symptom attacks, including their impact on the Veteran's overall health.

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should either his digestive system disability or respiratory disability picture change.  38 C.F.R. § 4.1 (2014).  At present, however, the previously noted ratings are the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Reasonable doubt could not be resolved in the Veteran's favor as the preponderance of the evidence is against each claim.  


ORDER

An initial 10 percent rating for GERD with dysphagia (also claimed as gastroenteritis), prior to August 30, 2010, is granted. 

An initial rating in excess of 10 percent for GERD with dysphagia (also claimed as gastroenteritis), from August 30, 2010, is denied.

An initial 10 percent rating for chronic sinusitis, prior to December 5, 2011, is granted.  

An initial rating in excess of 10 percent for chronic sinusitis, from December 5, 2011, is denied. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to higher initial ratings for cervical spine, lumbar spine and left hip disabilities and entitlement to a TDIU, prior to December 5, 2011, but further development is needed to decide these claims.  

First, VA assisted the Veteran during the course of this appeal, including by affording him VA examinations.  However, the reports of these examinations are inadequate to decide these claims.  They do not include all information requested in the Board's February 2013 Remand, information critical in determining whether the Veteran is entitled to service connection for muscle damage associated with his cervical and lumbar spine and left hip disabilities and, if so, what separate ratings should be assigned.  During the most recent VA examinations, examiners confirmed muscle damage of the cervical and lumbar spine and left hip, some associated with the disability, some caused by the lack of use of the specific part evaluated; none characterized the damage as "slight", "moderate", "moderately severe" or "severe" or offered an opinion as to the collective effect of the Veteran's service-connected disabilities on his employability.  

Second, as noted above, the Veteran has raised a claim of entitlement to a TDIU as a component of the higher initial ratings claims already on appeal, bu the AOJ has not considered the TDIU claim in the first instance.

Accordingly, these claims are REMANDED for the following additional development:

1.  Afford the Veteran a VA examination of his cervical and lumbar spine and left hip.  Transfer the claims file to the examiner for an opinion on the severity of the Veteran's service-connected disabilities.  Ask him or her to follow the instructions below.

a. Review all evidence of record, both in the physical claims file and on Virtual VA and VBMS, including the reports of VA examinations conducted in May 2013. 

b. Indicate in writing in the record that the review included all pertinent evidence.

c. Acknowledging the findings of spinal and left hip muscle damage, to include weakness, noted in the reports of VA examinations conducted in May 2013, characterize such damage as "slight", "moderate", "moderately severe" or "severe" and identify each affected muscle group. 

d. With regard to the muscle damage shown during the left hip examination, indicate whether it is separate and distinct from any muscle damage associated with the Veteran's lumbar spine disability.  

e.  Offer an opinion as to whether the Veteran's service-connected disabilities, considered collectively, render him unemployable.    

f. Provide rationale for all opinions expressed.

g. If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Thereafter, readjudicate all claims, including entitlement to a TDIU, prior to December 5, 2011.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


